               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


BRIAN JOSEPH BLAKE,

     Plaintiff,

V.                                         Civil Action No. 3:19CV168

LT. COL. PHILLIP GRIMES, ^ al.,

     Defendants.


                            MEMORANDUM OPINION


     By Memorandum Order entered on March 29, 2019, the Court

conditionally docketed this action.         At that time, the Court

directed Brian Joseph Blake to submit a statement under oath or

penalty of perjury that:

     (A)   Identifies the nature of the action;
     (B)   States his belief that he is entitled to relief;
     (C)   Avers that he is unable to prepay fees or give
           security therefor; and,
     (D)   Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1).       The Court provided Blake with an in

forma pauperis affidavit form for this purpose.

     Additionally,    the    Court   directed    Blake   to   affirm   his

intention to pay the full filing fee by signing and returning a

consent to the collection of fees form.          The Court warned Blake

that a failure to comply with either of the above directives within

thirty (30) days of the date of entry thereof would result in

summary dismissal of the action.
        Blake has not complied with the order of this Court.                     Blake

failed to return the           forma pauperis affidavit and the consent

to collection of fees form.          As a result, he does not qualify for

in   forma   pauperis    status.      Furthermore,       he    has    not paid the

statutory    filing     fee   for   the   instant   action.          See    28   U.S.C.

§ 1914(a).       Such    conduct     demonstrates    a    willful          failure   to

prosecute.     See Fed. R. Civ. P. 41(b).           Accordingly, this action

will be dismissed without prejudice.

        The Clerk is directed to send a copy of the Memorandum Opinion

to Blake.




                                      Robert E. Payne
                                                              /s/
                                                                      Ml-
                                      Senior United States District Judge

Date:
Richmond, Vdwrginia
